Citation Nr: 1401777	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-40 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a variously diagnosed bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1972 to March 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In April 2013, a videoconference hearing was held before the undersigned; a transcript is associated with the record.

The issue of service connection for a bilateral foot disability (on de novo review) is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  A July 1973 rating decision denied the Veteran service connection for a bilateral foot disability based essentially on a finding that there was no evidence of a diagnosis of such disability.

2.  Evidence received since the July 1973 rating decision includes evidence not of record at the time of that decision, suggests that the Veteran has a foot disability which may be related to service; relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral foot disability; and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a bilateral foot disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, there is no need to belabor the impact of the VCAA, as any VCAA mandated duty omission is harmless (because this decision reopens the claim).

New & Material Evidence

A July 1973 rating decision denied the Veteran's claim of service connection for a bilateral foot disability (bad feet) based essentially on a finding that there was no evidence of a diagnosed foot disability in service or after.  The Veteran was notified of that decision and did not timely file a notice of disagreement with that decision (or submit additional evidence within a year following).  It became final based on the evidence of record at the time of the decision.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R.     §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be evidence of a current claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence received since the July 1973 rating decision includes a VA examination report and opinion, dated in May 2012, diagnosing hammer toes, inflammatory arthritis, and heel spurs and private treatment records showing diagnoses of various foot disabilities.  This evidence was not of record in 1973, and is new.  As it addresses (positively) the question of whether the Veteran has a bilateral foot disability, it pertains to an unestablished fact necessary to substantiate the claim of service connection for a bilateral foot disability, and raises a reasonable possibility of substantiating such claim.  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the evidence is both new and material, and that the claim of service connection for a bilateral foot disability may be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

The appeal seeking to reopen a claim of service connection for a variously diagnosed bilateral foot disability is granted.


REMAND

The Veteran seeks service connection for a bilateral foot disability.  In May 2012, he was afforded a VA foot examination to determine the etiology of any diagnosed foot disability.  The diagnoses were hammer toes, inflammatory arthritis, and heel spurs.  The examiner opined that "his foot conditions were not present in service, inflammatory arthritis is natural occurring, not related to service."  That explanation of rationale is inadequate; it does not account for the April 1973 (one month after discharge from service) treatment record noting complaints related to the feet, or the Veteran's contentions suggesting foot symptomatology in service and continuously since.  Consequently, a remand to secure an adequate nexus opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).
Additionally, the Veteran testified that he is receiving Social Security Administration (SSA) disability benefits, in part, due to his feet.  He also testified that he worked at Heinz Corporation for 28 years and was forced to have special boots made for him to accommodate his foot disability.  Such records are pertinent (and may be critical) evidence, and must (if available) be secured.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record copies of completed updated (i.e., any not already associated with the record) clinical records of treatment the Veteran has received for his feet.  He must assist in this matter by identifying treatment providers and submitting any releases needed for VA to secure private records.

2.  The RO should secure from SSA for the record a copy of the Veteran's award of SSA disability benefits and copies of the complete medical records considered in connection with such award.  If such records are unavailable, the reason for their unavailability must be noted in the record.

3.  The RO should then forward the Veteran's claims file to an orthopedist for review and an advisory medical opinion regarding the etiology of the Veteran's variously diagnosed bilateral foot disabilities.  Based on review of the record, the consulting orthopedist should provide an opinion that responds to the following:

Please identify the likely etiology for each foot disability shown by the record.  Specifically, is it at least as likely as not (a 50% or greater probability) that such is related to the Veteran's service?

The consulting provider is asked to explain the rationale for the opinion in detail, citing to supporting factual data.  The explanation should include acknowledgement that approximately one month after service the Veteran was seen for complaints pertaining to his feet, and his lay statements reporting continuity of foot complaints since then.  

4.  The RO should then review the record and undertake any other development suggested by the development ordered above.  Thereafter, the RO should readjudicate de novo the claim of service connection for a bilateral foot disability.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


